UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1256



CHRISTINE FOWLER,

                                              Plaintiff - Appellant,

         versus

GENE L. ATLEY; ACME MARKETS, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-95-830-Y)


Submitted:   September 20, 1996            Decided:   October 9, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Christine Fowler, Appellant Pro Se. Edward Mark Buxbaum, WHITE-
FORD, TAYLOR & PRESTON, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment for the Defendants in Plaintiff's civil diversity

action alleging false arrest and malicious prosecution. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Fowler v. Atley, No. CA-93-830-Y (D. Md. Jan. 29,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2